EXHIBIT 21 FIRSTBANK CORPORATION SUBSIDIARIES NAME STATE OF INCORPORATION OWNERSHIP Firstbank – Alma Michigan 100% Firstbank (Mt. Pleasant) Michigan 100% Firstbank – West Branch Michigan 100% Firstbank – St. Johns Michigan 100% Keystone Community Bank Michigan 100% 1st Title, Inc. Michigan 100% by Firstbank – West Branch Firstbank – Alma Mortgage Company Michigan 100% by Firstbank - Alma Firstbank (Mt. Pleasant) Mortgage Company Michigan 100% by Firstbank (Mt. Pleasant) Firstbank – West Branch Mortgage Company Michigan 100% by Firstbank – West Branch Firstbank – St. Johns Mortgage Company Michigan 100% by Firstbank – St. Johns Keystone Mortgage Services, LLC Michigan 99% by Keystone Community Bank and 1% by Firstbank Corporation Keystone Premium Finance Michigan 90% by Keystone Community Bank and 10% by Keystone Mortgage Services, LLC Keystone T.I. Sub, LLC Michigan 100% owned by Keystone Community Bank KCB Title Insurance Agency, LLC Michigan 50% owned by Keystone T.I. Sub, LLC 1st Investors Title, LLC Michigan 48% owned by Firstbank – West Branch FBMI Risk Management Services, Inc. Nevada 100% Firstbank – West Michigan Michigan 100% ICNB Mortgage Company, LLP Michigan 99% by Firstbank – West Michigan and 1% by Firstbank Corporation First Investment Center Michigan 100% by Firstbank – West Michigan Austin Mortgage Company, Inc Michigan 100% by Firstbank Corporation
